Title: To John Adams from Thomas Jefferson, 8 January 1825
From: Jefferson, Thomas
To: Adams, John


				
					Dear Sir
					Monticello Jan. 8. 25.
				
				It is long since I have written to you. this proceeds from the difficulty of writing with my crippled wrists, and from an unwillingness to add to your inconveniences of either reading by the eyes, or writing by the hands of others. the account I recieve of your physical situation afflicts me sincerely. but if body or mind was one of them to give way, it is a great comfort that it is the mind which remains whole, and that it’s vigor, and that of memory, continues firm. your hearing too is good as I am told. in this you have the advantage of me. the dullness of mine makes me lose much of the conversation of the world, and much a stranger to what is passing in it. acquiescence is the only pillow, altho’ not always a soft one. I have had one advantage of you. this presidential election has given me few anxieties. with you this must have been impossible, independently of the question whether we are at last to end our days under a civil or a military government? I am comforted and protected from other solicitudes by the cares of our University. in some departments of science we believed Europe to be in advance before us, and thought it would advance ourselves were we to draw thence instructors in these branches, and thus to improve our science, as we have done our manufactures, by borrowed skill. I have been much squibbed for this; perhaps by disappointed applicants for professorships to which they were deemed incompetent. we wait only the arrival of three of the professors engaged in England to open our university.I have lately been reading the most extraordinary of all books, and at the same time the most demonstrative by numerous and unequivocal facts. it is Flourens’ Experiments on the functions of the Nervous system, in vertebrated animals. he takes out the cerebrum compleatly, leaving the cerebellum and other parts of the system uninjured. the animal loses all it’s senses of hearing, seeing, feeling, smelling tasting, is totally deprived of will, intelligence, memory, perception Etc yet lives for months in perfect health, with all it’s powers of motion, but without moving but on external excitement, starving even on a pile of grain unless crammed down it’s throat; in a state, in short, of the most absolute stupidity. he takes the cerebellum out of others, leaving the cerebrum untouched. the animal retains all it’s senses, faculties & understanding, but loses the power of regulated motion, and exhibits all the symptoms of drunkeness. while he makes incisions in the cerebrum and cerebellum, lengthwise and crosswise which heal & get well, a puncture in the medulla elongata is instant death, and many other most interesting things, too long for a letter. Cabanis had proved, from the anatomical structure of certain portions of the human frame, that they might be capable of recieving from the Creator the faculty of thinking. Flourens proves that the cerebrum is the thinking organ, and that life and health may continue, and the animal be entirely without thought, if deprived of that organ. I wish to see what the spiritualists will say to this. whether, in this state, the soul remains in the body deprived of it’s essence of thought, or whether it leaves it as in death and where it goes? his memoirs and experiments have been reported on with approbation by a committee of the Institute, composed of Cuvier, Bertholet, Dumeril, Portal and Pinel. but all this you and I shall know, when we meet again in another place, and at no distant period. in the mean time, that the revived powers of your frame, and the anodyne of philosophy may preserve you from all suffering, is my sincere and affectionate prayer.
				
					Th: Jefferson
				
				